Citation Nr: 1312434	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  05-38 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to claimed in-service herbicide exposure, water exposure at Camp Lejeune, North Carolina, and secondary to service-connected hypertension and/or coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1957 to February 1977. 

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2004 rating decision in which the RO, in Roanoke, Virginia, inter alia, denied service connection for diabetes mellitus.  In March 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2005. 

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Columbia, South Carolina. 

In February 2006, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record. 

In a form submitted with his October 2005 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing). In an October 2006 letter, the RO informed the Veteran that his hearing was scheduled in November 2006.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing. As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

In July 2009, the Board remanded the claim for service connection for diabetes mellitus, claimed as secondary to herbicide exposure, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing further development, the Remand and Rating Development Team at the Huntington, West Virginia RO continued the denial of the claim (as reflected in a September 2010 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

Subsequently, in July 2011, the Board again remanded the case for additional development, to include providing notice to the Veteran of how to establish service connection on a secondary basis, and to attempt to verify herbicide exposure pursuant to procedures outlined in the M21-MR.  The AMC completed some of the requested actions, and returned this matter to the Board for further appellate consideration.

Finally, in November 2012, the Board again remanded the case for additional development, to include having the Joint Services Records Research Center (JSRRC) attempt to verify herbicide exposure pursuant to procedures outlined in the M21-MR.  The AMC determined that it had previously followed appropriate procedure in only having the National Archives and Records Administration (NARA) attempt to verify the exposure, as it was found that the JSRRC did not maintain records for the US Marine Corps, which was the Veteran's branch of service.  The Veteran's claimed herbicide exposure was, thus, unable to be verified.  The requested development having been completed, this case is once again before the Board.

The matter of renal dysfunction due to exposure to contaminated water at Camp Lejeune, North Carolina has been raised by the record in a February 2013 statement from the Veteran, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system revealed VA outpatient treatment records dated August 2011 to October 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to provide the Veteran with a VA examination.

Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Further, for a finding of secondary service connection, the evidence must show that the Veteran's diabetes is proximately due to the service-connected hypertension and/or CAD.  38 C.F.R. § 3.310(a).  In the alternative, service connection may be established if the medical evidence shows that the diabetes increased in severity (was aggravated) due to the service-connected hypertension or CAD, provided the increase in severity (aggravation) was not due to the natural progress of the disease. 38 C.F.R. § 3.310(b).

The Veteran, in his initial claim in October 2003 indicated that his diabetes may be related to his now service-connected hypertension.  Further, in a May 2011 Informal Hearing Presentation from the Veteran's representative, it was indicated that service-connection was also sought to include as secondary to the Veteran's service-connected CAD in addition to hypertension.  Last, in a February 2013 statement, the Veteran indicated, in a response to information concerning his diabetes, that he was stationed at Camp Lejeune, North Carolina from October 1962 to March 1965 and exposed to contaminated drinking water.

A review of the Veteran's VA outpatient treatment records shows treatment for diabetes, hypertension, and CAD.  However, these documents do not discuss any etiological relationship between diabetes and another condition.  A review of the Veteran's private treatment records also revealed treatment for diabetes, hypertension, and CAD.  However, these documents also do not discuss any etiological relationship between diabetes and another condition.

The claims file does not indicate that the Veteran has been administered a VA examination for his diabetes.  The medical evidence of record shows that the Veteran has a current diagnosis of diabetes and the presence of two service-connected conditions, hypertension and CAD.  A review of the Veteran's service personnel records also reveals that he was stationed at Camp Lejeune, North Carolina and potentially sustained an in-service injury by way of drinking contaminated water.  Thus the inquiry turns upon a finding of nexus.  See Shedden, 381 F.3d at 1163.  As such, the Veteran should be afforded a VA diabetes examination in order to examine the possible relationship between the Veteran's diabetes and his two service-connected conditions, hypertension and CAD, as well as possible relationship to contaminated water in order to determine whether any of these conditions has/have caused diabetes or worsened it beyond its natural progression.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

Additionally, as this case must be remanded for the foregoing reason, any recent VA treatment records should also be obtained.  The Board observes that the Veteran has received VA treatment for his diabetes and that records of his VA care, dated since October 2012, have not been associated with the claims file. Under the law, VA must obtain these records. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all outstanding VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2. After any new evidence has been associated with the claims file, the Veteran should be scheduled with an appropriate in-person examination to determine the etiology and severity of the diabetes mellitus type II.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner is requested to provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus type II was caused by or related to in-service contaminated water exposure at Camp Lejeune, North Carolina.  Additionally, the examiner is requested to provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the diabetes mellitus type II was caused by or related to his service-connected hypertension and/or CAD.  Included in this inquiry is the issue of whether the diabetes mellitus type II has been aggravated beyond its natural progression due to his service-connected hypertension and/or CAD.  If such aggravation is found, the examiner is asked to provide a baseline of the diabetes from which the service-connected condition(s) has/have caused a worsening.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


